Case 2:19-cv-02127-SHL Document 116 Filed 12/20/19 Page 1 of 3                        PageID 1009




                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

 DAVID BISHOP,                                  )
                                                )
         Plaintiff,                             )
                                                )
              v.                                )
                                                )
 LG CHEM AMERICA, INC.                          )
 VGOD, INC., LA VAPOR, INC., and                )       Case No. 2:19-cv-2127-SHL-dkv
 VAPOR BEAST LLC,                               )
                                                )
         Defendants.                            )

                            PLAINTIFF’S MOTION TO COMPEL

       Plaintiff David Bishop, by and through undersigned counsel, hereby moves the Court to

overrule Defendant LG Chem America, Inc.’s objections to Plaintiff’s First Interrogatories Nos.

2, 4, and 6 and Defendant LG Chem America, Inc.’s objections to Plaintiff First Request for

Production Nos. 3, 4, 5, 10, 11, 14, 15, 21, 28, 43, 45, 47, and 49. In support, Plaintiff states:

       1.      On October 28, 2019, Plaintiff served his First Interrogatories and First Request for

Production of Documents on Defendant LG Chem America, Inc. (“LG Chem”).

       2.      On November 27, 2019, Defendant LG Chem served its responses and objections

to Plaintiff’s First Interrogatories, a copy of which is attached hereto as Exhibit A, and its

responses and objections to Plaintiff’s First Request for Production, a copy of which is attached

hereto as Exhibit B.

       3.      Defendant LG Chem objected to every discovery request Plaintiff served on

Defendant LG Chem.

       4.      On December 2, 2019, the Court entered its Order Addressing LG Chem’s Motion

to Dismiss (Docket No. 114). The Order gave Plaintiff until January 31, 2020 to “engage in and
Case 2:19-cv-02127-SHL Document 116 Filed 12/20/19 Page 2 of 3                      PageID 1010




complete discovery on the issues raised in LG America’s Motion to Dismiss.”

        5.      On December 17, 2019, counsel for Plaintiff and LG Chem participated in a

telephone conference to discuss LG Chem’s objections to Plaintiff’s discovery. During this call,

LG Chem agreed to only respond to Plaintiff’s Request for Production Nos. 31, 34, 39, 40, 53, and

54.

        6.      Interrogatories Nos. 2, 4, and 6 and Requests for Production Nos. 3, 4, 5, 10, 11,

14, 15, 21, 28, 43, 45, 47, and 49 seek information and documents that are critical for Plaintiff to

address the “issues raised” in LG Chem’s Motion to Dismiss and is the discovery which the Court

authorized Plaintiff to conduct.

        7.      In order to comply with the Court’s Order and obtain information and

documentation necessary to prepare and file a supplemental response in opposition to Defendant

LG Chem’s Motion to Dismiss, Plaintiff needs the information and documents responsive to these

interrogatories and requests for production on or before January 14, 2020.

        8.      In accordance with Local Rule 7.2, counsel for Plaintiff and counsel for LG Chem

consulted and were unable to come to an agreement on the controversy set forth in this motion. A

Certificate of Consultation is attached hereto as Exhibit C.

        9.      Plaintiff incorporates by reference its Memorandum in Support of this Motion as if

set forth fully herein.

        WHEREFORE, Plaintiff asks the Court to overrule Defendant LG Chem’s objections to

Interrogatories Nos. 2, 4, and 6 and Requests for Production Nos. 3, 4, 5, 10, 11, 14, 15, 21, 28,

43, 45, 47, and 49, order that Defendant LG Chem answer the interrogatories and provide

responsive documents on or before January 14, 2020, and for such other relief as the Court deems

just and proper.
Case 2:19-cv-02127-SHL Document 116 Filed 12/20/19 Page 3 of 3                       PageID 1011




                                                      Respectfully submitted,

                                                      /s/ John M. Tyner

                                                      David Brose (MO# 56244)
                                                      John M. Tyner (MO# 58864)
                                                      LANGDON & EMISON LLC
                                                      911 Main Street
                                                      P.O. Box 220
                                                      Lexington, Missouri 64067
                                                      Phone: 660-259-6175
                                                      Fax: 660-259-4571

                                                      David W. Hill (#019426)
                                                      Jason Yasinksy (#029514)
                                                      NAHON, SAHAROVICH & TROTZ, PLC
                                                      488 South Mendenhall Road
                                                      Memphis, Tennessee 38117
                                                      Phone: 901-683-2751
                                                      Fax: 901-746-1510
                                                      Attorneys for Plaintiff


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing has been

filed with the Clerk of the United States District Court for the Western District of Tennessee on

December 20, 2019, using the CM/ECF system. The Court’s CM/ECF system will send an email

notification of the foregoing filing to the all counsel of record who are registered with the Court’s

CM/ECF system.
